966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert L. LENNON, Appellant,v.UNITED STATES THEATRE CORPORATION.
No. 91-7095.
United States Court of Appeals, District of Columbia Circuit.
May 6, 1992.Rehearing and Rehearing En BancDenied July 24, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum decision and order filed March 28, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.